DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reliability degree calculation section” “detection section” “correction section” “index calculation section” in claim 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Paragraph 0042 states that the control unit (which comprises the sections) is hardware such as CPU, ROM and RAM.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, 20 (rest by dependency) recite “reliability degree of pulsation variability data or a body index”. It is unclear what these terms means. Is Applicant referring to HRV? Pulsation variability data or a body index are not well known terms in the art. 
Claims 1, 19, 20 (rest by dependency) recite “reliability degree”. It is unclear what a reliability degree means.  
Claims 1-20 recite the word ‘section’ to have different meanings. It is unclear if “section” refers to a hardware unit or a portion of a waveform or something else.
Claims 1, 19, 20 (rest by dependency) recite “various kinds of processing”. It is unclear what is encompassed by various kinds of processing.
 Claim 12 recite “a type of the body index to be calculated”. It is unclear what this means – are there different body index? Or just HRV?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 recite a computer program – which can be transitory in nature. Examiner suggest amending the claim with “non-transitory computer readable media”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 2016202348A – cited by Applicant), hereinafter Watanabe.
Regarding Claim 1, 19, 20, Watanabe teaches: An information processing apparatus, method and program (paragraph 0001) comprising: a reliability degree calculation section that calculates a reliability degree of pulsation variability data or a body index (paragraph 0067; 0165), the pulsation variability data being acquired from sensing data acquired by a pulse wave sensor worn by a user (paragraph 0150), the body index being calculated from the pulsation variability data and indicating a physical state of the user (paragraph 0165); and a control unit (paragraph 0151; CPU) that controls various kinds of processing on a basis of the calculated reliability degree (paragraph 0066).
Regarding Claim 2, Watanabe teaches: The information processing apparatus according to claim 1, wherein the reliability degree is calculated on a basis of at least one of a state of the user, a wearing state of the pulse wave sensor, or the acquired pulsation variability data (paragraph 0066).
Regarding Claim 3, Watanabe teaches: The information processing apparatus according to claim 2, wherein the reliability degree is calculated on a basis of the state of the user, the state being acquired by a motion sensor worn by the user (paragraph 0023 – motion information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ide (JP2016146994A – cited by Applicant).
Regarding Claim 4, Watanabe teaches: The information processing apparatus according to claim 2. Watanabe does not mention wherein the reliability degree is calculated on a basis of the wearing state of the pulse wave sensor, the wearing state being acquired by a sensor worn by the user together with the pulse wave sensor.
Ide teaches detecting pulse wave information using a pressure sensor to sense contact between a measurement site and sensor unit  to determine a sensor wearing state (paragraph 0042-0044). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe wherein the reliability degree is calculated on a basis of the wearing state of the pulse wave sensor, the wearing state being acquired by a sensor worn by the user together with the pulse wave sensor in order to make to reliability determination more accurate.

Claim(s) 5-7, 10, 11, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Sano (JP2015080624A – cited by Applicant).
 Regarding Claim 5-6, Watanabe teaches: The information processing apparatus according to claim 1. Watanabe does not mention further comprising a detection section that detects an abnormal value from the pulsation variability data wherein the reliability degree is calculated on a basis of the detected abnormal value.
Sano teaches detecting abnormalities in pulse interval data and determine noise intervals based on a detected abnormal pulse data (i.e. a reliability under the broadest reasonable interpretation; paragraph 0051-0056). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe to include comprising a detection section that detects an abnormal value from the pulsation variability data wherein the reliability degree is calculated on a basis of the detected abnormal value for a more accurate assessment of reliability.
Regarding Claim 7, Watanabe in view of Sano teaches: The information processing apparatus according to claim 5, wherein the control unit controls the detection section on a basis of the calculated reliability degree (Sano - paragraph 0085 – noise section is replaced – thus affects what the detection section detects).
Regarding Claim 10, Watanabe in view of Sano teaches: The information processing apparatus according to claim 5, further comprising a correction section that corrects the pulsation variability data on a basis of the detected abnormal value (Sano paragraph 0020).
Regarding Claim 11, Watanabe in view of Sano teaches: The information processing apparatus according to claim 10, wherein the control unit controls the correction section on a basis of the calculated reliability degree (Sano paragraph 0020).
Regarding Claim 14, Watanabe in view of Sano teaches: The information processing apparatus according to claim 10, further comprising an index calculation section that calculates the body index on a basis of the corrected pulsation variability data (Examiner notes that calculating a body index is not required by Claim 1. Further, Examiner notes that the index of Watanabe in view of Sano would inherently be based on corrected data, as data is corrected before it is used in analysis).
Regarding Claim 18, Watanabe teaches: The information processing apparatus according to claim 1, but does not mention wherein the control unit controls at least one of detection processing of detecting an abnormal value from the pulsation variability data, correction processing of correcting the pulsation variability data, or calculation processing of calculating the body index from the pulsation variability data, the detection processing, the correction processing, and the calculation processing being performed in the information processing apparatus.
Sano teaches detecting abnormalities in pulse interval data and determine noise intervals based on a detected abnormal pulse data (paragraph 0051-0056). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe to include wherein the control unit controls at least one of detection processing of detecting an abnormal value from the pulsation variability data, correction processing of correcting the pulsation variability data, or calculation processing of calculating the body index from the pulsation variability data, the detection processing, the correction processing, and the calculation processing being performed in the information processing apparatus as it is a well-known task for a control unit (i.e. a CPU) to control.

Claim(s) 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Sano, further in view of Dhiraj et al. (JP 2011212441 A – cited by Applicant), hereinafter Dhiraj.
Regarding Claim 8, Watanabe in view of Sano teaches: The information processing apparatus according to claim 5. Watanabe in view of Sano do not mention wherein the detection section detects the abnormal value by extracting the pulsation variability data in a section of a predetermined length from the pulsation variability data, and comparing the extracted pulsation variability data in the section of the predetermined length with a predetermined pattern.
Dhiraj teaches that noise (i.e. abnormal value) can be detected by comparing data to a predetermined pattern (paragraph 0025). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe in view of Sano to include wherein the detection section detects the abnormal value by extracting the pulsation variability data in a section of a predetermined length from the pulsation variability data, and comparing the extracted pulsation variability data in the section of the predetermined length with a predetermined pattern in order to more accurately identify abnormal data.
Regarding Claim 13, Watanabe in view of Sano teach: The information processing apparatus according to claim 10. Watanabe in view of Sano do not mention wherein the correction section extracts the pulsation variability data in a section of a predetermined length from the pulsation variability data, recognizes a pattern of the extracted pulsation variability data in the section of the predetermined length, and changes correction processing in accordance with a type of the recognized pattern.
Dhiraj teaches that noise (i.e. abnormal value) can be detected by comparing data to a predetermined pattern (paragraph 0025). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe in view of Sano to include wherein the correction section extracts the pulsation variability data in a section of a predetermined length from the pulsation variability data, recognizes a pattern of the extracted pulsation variability data in the section of the predetermined length, and changes correction processing in accordance with a type of the recognized pattern in order to more accurately identify abnormal data.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Sano, further in view of Hirano (US 20170065228 A1), hereinafter Hirano_US.
Regarding Claim 9, Watanabe in view of Sano teaches: The information processing apparatus according to claim 5, but does not mention wherein the detection section changes a parameter, the parameter being used to detect the abnormal value in accordance with a physical characteristic of the user.
Hirano_US teaches that abnormal parameters can be set depending on a user’s gender or age (paragraph 0049). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus wherein the detection section changes a parameter, the parameter being used to detect the abnormal value in accordance with a physical characteristic of the user for a more reliable determination of abnormality.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Sano further in view of Iwaki (JPH07313477A – cited by Applicant).
 Regarding Claim 15, Watanabe in view of Sano teach: The information processing apparatus according to claim 14 but does not mention wherein the control unit controls the index calculation section on a basis of the calculated reliability degree.
Iwaki teaches that body index is typically calculated after removing noise in order to improve reliability (paragraph 0021-0025). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe in view of Sano wherein the control unit controls the index calculation section on a basis of the calculated reliability degree in order to improve reliability of the calculated index.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Sano further in view of Shinoda et al. (US 20120296571 A1), hereinafter Shinoda.
Regarding Claim 16, Watanabe in view of Sano teach: The information processing apparatus according to claim 14 but do not mention wherein the index calculation section weights the pulsation variability data or the body index in each section on a basis of the reliability degree.
Shinoda teaches weighting parameter calculation based on the reliability of the data for a more accurate calculation (paragraph 0107-0110). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe in view of Sano wherein the index calculation section weights the pulsation variability data or the body index in each section on a basis of the reliability degree for a more accurate calculation.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Hirano (WO 2015141216A1 – cited by Applicant).
Regarding Claim 17,  The information processing apparatus according to claim 1. Watanabe does not mention wherein the control unit controls the pulse wave sensor on a basis of the calculated reliability degree.
Hirano teaches stopping pulse sensors when normal data is not available (paragraph 0029). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Watanabe in view of Sano wherein the control unit controls the pulse wave sensor on a basis of the calculated reliability degree in order to reduce power consumption.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791